McMurray, Presiding Judge.
Defendant appeals his conviction of obstruction of a law enforcement officer, OCGA § 16-10-24 (a), a misdemeanor. Held:
In his sole enumeration of error, defendant contends the trial court erred in failing to charge the jury on the felony offense of obstruction of a law enforcement officer, OCGA § 16-10-24 (b). More specifically, defendant argues that had his “requested charge been given, [his] counsel would have been able to argue to the jury the absence of the elements of the offense.”
The record indicates that the trial court fully instructed the jury on the misdemeanor grade of the offense of obstruction of a law enforcement officer, OCGA § 16-10-24 (a). Since defendant was not accused of committing the felony offense of obstruction of a law enforcement officer, OCGA § 16-10-24 (b), it was unnecessary to so charge the jury. “The trial court did not err in refusing to give the charge. ‘A jury charge is properly refused where it is not authorized or adjusted to the evidence adduced at trial. (Cit.)’ [Darden v. State, 165 Ga. App. 739, 740 (2), 741 (302 SE2d 425)].” McNeese v. State, 186 Ga. App. 410, 411 (2) (367 SE2d 235).

Judgment affirmed.


Carley, C. J., and Beasley, J., concur.